2011 UT App 325
State of Utah, Plaintiff and Appellee,
v.
Mitchell Tracy Ring, Defendant and Appellant.
Case No. 20110219-CA
Court of Appeals of Utah.
Filed September 29, 2011.
Joan C. Watt, Salt Lake City, for Appellant.
Mark L. Shurtleff and Marian Decker, Salt Lake City, for Appellee.
Before Judges Orme, Thorne, and Christiansen.

PER CURIAM DECISION
GREGORY K. ORME, Judge.
¶ 1 Mitchell Tracy Ring appeals his sentence entered on January 21, 2011. This matter is before the court on a motion for summary disposition on the ground that the notice of appeal was not timely filed. We dismiss the appeal for lack of jurisdiction.
¶ 2 Pursuant to rule 4(a) of the Utah Rules of Appellate Procedure, a notice of appeal "shall be filed with the clerk of the trial court within thirty days after the date of entry of the judgment or order appealed from." See Utah R. App. P. 4(a). In a criminal case, the sentence constitutes the final, appealable order. See State v. Bowers, 2002 UT 100, ¶ 4, 57 P.3d 1065. If a notice of appeal is not timely filed, this court lacks jurisdiction to consider the appeal. See Serrato v. Utah Transit Auth., 2000 UT App 299, ¶ 7, 13 P.3d 616. If the court lacks jurisdiction over an appeal, it has only the authority to dismiss the appeal. See Varian-Eimac, Inc. v. Lamoreaux, 767 P.2d 569, 570 (Utah Ct. App. 1989).
¶ 3 Ring was sentenced on January 21, 2011. Ring's notice of appeal was not filed with the clerk of the trial court until February 25, 2011. Ring concedes that his notice of appeal was not timely filed with the clerk of the trial court as required. However, Ring asserts that he filed the notice of appeal with the clerk of the Utah Court of Appeals.[1] The requirement that a notice of appeal must be filed with the clerk of the trial court within thirty days is jurisdictional and such requirement may not be suspended. See Utah R. App. P. 2. Because Ring's notice of appeal was not timely filed with the clerk of the trial court, this court is required to dismiss the appeal.[2]See Varian-Eimac, Inc., 767 P.2d at 570.
¶ 4 Accordingly, this appeal is dismissed.
William A. Thorne Jr., Judge, Michele M. Christiansen, Judge.
NOTES
[1]  Rule 4(g) of the Utah Rules of Appellate Procedure is inapplicable. Assuming that Ring timely deposited his notice of appeal in the jail's mailing system, he did not timely mail his notice of appeal to the clerk of the trial court as required.
[2]  Ring may pursue a motion to reinstate the time period for filing a direct appeal in the district court. See Utah R. App. P. 4(f).